Cooper, J.,
delivered the opinion of the court.
But for the fact that an unsworn bill is responded to by a sworn answer, as demanded, the decree in this cause would be affirmed. No manual delivery of the deed is established. If there was a delivery at all, it was because the defendant intended what she did as a delivery. This she denies under oath, and by independent evidence gives an explanation consistent with her answer of the opposing facts established by the complainants. Where a complainant by an unsworn bill calls for and procures the sworn answer of *600the defendant, such answer cannot be overturned by any evidence less than that of one credible witness and corroborating facts. While the evidence for the complainant seems to us to be stronger than that for the defendant, aside from her answer, the preponderance is decidedly in her favor when the answer is added and considered as the testimony of a credible witness cognizant of the facts sworn to.

The decree is reversed and the bill dismissed.